Citation Nr: 0116164	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of a left hand injury (minor).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from December 1987 to May 
1999.

This appeal arises from the June 2000 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
granted service connection for postoperative residuals of the 
left hand and assigned a 0 percent evaluation, effective May 
8, 1999. 

In the November 2000 substantive appeal, the veteran 
requested a hearing at the RO before a Member of the Board.  
In writing in December 2000, the veteran requested a hearing 
at the RO before a local hearing officer in lieu of a hearing 
before a Member of the Board.  In March 2001, the RO hearing 
was held.  A transcript of the hearing is located in the 
claims file.  

By rating decision in March 2001, the RO increased the 
evaluation for the veteran's service connected post operative 
residuals of a left hand injury from 0 percent to 10 percent, 
effective May 8, 1999.  The veteran has continued his appeal 
of the 10 percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The manifestations of the veteran's service connected 
postoperative residuals of a left hand injury (minor) include 
subjective complaints of pain, fatigue, and swelling on use.  
Objective signs of favorable or unfavorable ankylosis of the 
fingers have not been demonstrated.  He has good handgrip and 
there is no symptomatic scarring.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for postoperative residuals of a left 
hand injury (minor) have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. Part 4, to include 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
4.7, 4.10, 4.71a, 4.73, 4.118, Diagnostic Codes 5218, 5219, 
5222, 5223, 5225, 5226, 5227, 5309, 7803, 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on a service 
enlistment examination in October 1987, no history of hand 
disability was reported.  The veteran reported that he was 
right handed.  On examination, the veteran's upper 
extremities were clinically evaluated as normal.  

In May 1996, the veteran was seen after he fell on his left 
wrist/hand while playing basketball that morning.  He 
complained of severe pain in the wrist and middle and ring 
fingers.  He had limited range of motion.  There was no 
discoloration and no deformity.  On x-ray there was a 
fracture of the second, third, and fourth metacarpi.  The 
assessment/diagnoses included fracture of metacarpi.  In June 
1996, it was indicated that the veteran had two screws in 
each metacarpal pursuant to the metacarpal 2-4 fractures.  On 
examination, the wounds were well healed.  The veteran was 
doing well.  The veteran was seen again for follow up later 
in June 1996, July 1996, and August 1996.  In August 1996, 
the veteran currently did not have significant complaints.  
He had full range of motion.  The x-ray showed good 
alignment.  He was to return to full duty.  

On a medical history report in June 1998, it was noted that 
the veteran had a fracture of the left hand in 1996, it was 
not considered disabling.  He had screws in the left hand.  

On a separation examination in March 1999, the veteran 
reported that cold weather tended to bother the left hand.  
It was noted that the veteran had a fracture of the left hand 
to metacarpals 2-4 with pin placement in 1996.  There were no 
sequelae.  It was not considered disabling.  On examination, 
the veteran's upper extremities were clinically evaluated as 
normal.  He had two scars of the dorsum of the left hand.  
They were not considered disabling.  

On a VA examination in December 1999, it was noted that, in 
service, the veteran suffered an injury to the left hand 
while playing basketball and fractured three metacarpals.  
Screws were put in each of the metacarpals.  The veteran 
stated that since that time, he had continued to have pain in 
the left hand, but no particular swelling or redness.  He 
stated that his left hand hurt most when he would grab 
something tightly or bumped his hand.  He stated that he 
particularly noticed it when he drove a car and had to grasp 
the steering wheel for a period of time.  On examination, 
neurological testing showed that sensory to pain and touch 
was normal, motor function was normal, and deep tendon 
reflexes were equal and physiological.  The veteran was right 
handed.  He used his right hand for writing, eating, and 
combing his hair.  The veteran could make a tight fist 
bilaterally.  He had 5/5 strength in both hands.  There was a 
well healed one inch scar on the inner surface of the left 
hand.  There was no adherence to the underlying tissue.  

The examination of the metacarpals revealed that normal 
curvature was present with no abnormal callus formation.  
There was no tenderness in this area.  The wrists had normal 
range of motion with no local changes.  The x-rays of the 
left hand showed previous surgery.  There were no other 
abnormalities.  Two screws were demonstrated through the 
right second, third, and fourth metacarpals.  The diagnoses 
included that the veteran had pins put in the three 
metacarpal bones of the left hand.  At the present time, he 
had a grip strength of 5/5 with no limitation of movement of 
any fingers in the hands.  There were no local changes, no 
reddening, and no pain.  The veteran was able to grasp, push, 
pull, twist, probe, write, touch, and express with his hands 
with no difficulties.  He stated that when he did much 
pushing or pulling, he would have some pain in the hand.  The 
muscle symptoms of the left hand condition were subjective 
with few objective factors being present.  

At the RO hearing in March 2001, the veteran testified that 
he injured his hand in service and had surgery where they 
installed screws in the bones.  He reported that the screws 
were still there.  He reported that currently he was unable 
to maintain a good grip with his left hand.  It would release 
instead of maintaining the grip.  If he held a steering wheel 
of a car for a long period of time it would hurt.  If he 
would bump it, he would feel pain.  Depending on where on the 
hand he would bump it, the pain would be up and down the arm.  
He reported that if he was working with nuts and bolts for a 
long period of time, he would become unable to turn the nuts 
with his left hand.  The hand would fatigue after probably 
five to ten minutes of use.  He was unable to grab a 
suitcase.  If it was a heavy suitcase, he could not hold it 
for a long period of time.  He reported that the left hand 
would swell if he would bump it.  He reported that he was 
employed as a truck driver and did maintenance in a trailer 
park.  If he was involved in an activity where he would use 
both hands, he would have to rest after an hour or two and 
take a break.  While driving, he was able to get in and out 
of the truck a lot, which allowed the hand to rest from 
holding onto the steering wheel.  He stated he adjusted his 
duties due to the problems with the hand.  He reported that 
there was not really anything he could not do with the left 
hand, but that he would start to have pain and would have to 
stop the activity.  

The veteran's spouse testified that if the veteran was using 
the left hand for any length of time, it would start to ache 
and would give him problems.  She reported that he would 
complain about his hand if it was squeezed too hard, as when 
he would play with their children.  He would complain about 
his hand aching in the cold weather.  If he used the hand too 
much, it would swell up, and he would have to stop until the 
inflammation went down.  The veteran reported that he had not 
had any treatment for the hand since service.  He stated that 
the pain in the hand had increased since he had surgery in 
service.  

By rating action in March 2001, the RO increased the 
evaluation for the veteran's service connected postoperative 
residuals of a left hand injury from 0 percent to 10 percent. 

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this regard, a medical examination has been conducted, 
service medical records have been reviewed, there has been 
notice as to information needed, and there have been rating 
decisions and supplemental statements of the case sent to the 
appellant.  There is no indication that there is additional 
information on file that would lead to different outcomes in 
these claims.  The veteran reported at the March 2001 RO 
hearing that he had not had any treatment since service.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this issue involves a rating assigned 
in connection with a grant of service connection, the Board 
will follow the mandates of the Fenderson case in 
adjudicating this claim.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).

The veteran is currently assigned a 10 percent evaluation for 
his service connected postoperative residuals of a left hand 
injury (minor) under Diagnostic Code 5309 which provides:

5309  Group IX.  Function:  The forearm 
muscles act in strong grasping movements 
and are supplemented by the intrinsic 
muscles in delicate manipulative 
movements.  Intrinsic muscles of hand:  
Thenar eminence; short flexor, opponens, 
abductor and adductor of thumb; 
hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 
lumbricales; 4 dorsal and 3 palmar 
interossei.  
Note:  The hand is so compact a structure 
that isolated muscle injuries are rare, 
being nearly always complicated with 
injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 
percent. 

38 C.F.R. §  4.73, Diagnostic Code 5309 (2000).  It is noted 
that this is rated as in injury to a muscle group.  The 
rating was assigned by analogy, apparently based largely on 
the subjective complaints of pain that were recorded.  These 
ratings contemplate impairment of or damage to the muscle 
structures, often as due to missile injury.

Ratings pertaining to limitation of motion include the 
following:

Multiple Fingers:  Unfavorable Ankylosis 
and Multiple Fingers:  Favorable 
Ankylosis

In classifying the severity of ankylosis 
and limitation of motion of single digits 
and combinations of digits the following 
rules will be observed:
(1) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation.
(2) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis.
(3) With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.
(4) With the thumb, the carpometacarpal 
joint is to be regard as comparable to 
the metacarpophalangeal joint of the 
other digits. 

Multiple Fingers:  Unfavorable Ankylosis
5218  Three digits of one hand, 
unfavorable ankylosis of:
Index, middle and ring............30 
(minor)

5219  Two digits of one hand, unfavorable 
ankylosis of:
Index and middle.......20 (minor)
Index and ring............20 (minor)
Middle and ring..........20 (minor)

(a) Extremely unfavorable ankylosis of 
the fingers, all joints in extension or 
in extreme flexion, or with rotation and 
angulation of bones, will be rated as 
amputation.
(b) The ratings for codes 5216 through 
5219 apply to unfavorable ankylosis or 
limited motion preventing flexion of tips 
to within 2 inches (5.1 cms.) of median 
transverse fold of the palm.
(c) Combinations of finger amputations at 
various levels, or of finger amputations 
with ankylosis or limitation of motion of 
the fingers will be rated on the basis of 
the grade of disability, i.e., 
amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative 
of the levels or combinations.  With an 
even number of fingers involved, and 
adjacent grades of disability, select the 
higher of the two grades.  

Multiple Fingers:  Favorable Ankylosis
5222  Three digits of one hand, favorable 
ankylosis of:
Index, middle and ring............20 
(minor)

5223  Two digits of one hand, favorable 
ankylosis of:
Index and middle.......20 (minor)
Index and ring............20 (minor)
Middle and ring..........10 (minor)

(a) The ratings for codes 5220 through 
5223 apply to favorable ankylosis or 
limited motion permitting flexion of the 
tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation 
of motion of less than 1 inch (2.5 cms) 
in either direction is not considered 
disabling.
(b) Combinations of finger amputations at 
various levels, or of finger amputations 
with ankylosis or limitation of motion of 
the fingers will be rated on the basis of 
the grade of disability, i.e., 
amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative 
of the levels or combinations.  With an 
even number of fingers involved, and 
adjacent grades of disability, select the 
higher of the two grades.  

Ankylosis of Individual Fingers:
5225 Index finger, ankylosis of:
Unfavorable.......10 (minor)
Favorable...........10 (minor)

5226 Middle finger, ankylosis of:
Unfavorable.......10 (minor)
Favorable...........10 (minor)

5227 Finger, any other, ankylosis 
of.........0 (minor)
Note:  Extremely unfavorable ankylosis 
will be rated as amputation under 
diagnostic codes 5152 through 5156.

38 C.F.R. §  4.71a (2000).

In this case, there is no evidence of limitation of motion 
such as would provide for a higher rating.  There is no 
evidence of ankylosis, either favorable or unfavorable of the 
fingers of the left hand as, at the December 1999 VA 
examination, the veteran could make a tight fist bilaterally 
and grip strength was 5/5.  There was no limitation of motion 
of movement of any fingers.  The veteran was able to grasp, 
push, pull, twist, probe, write, touch, and express with his 
hands with no difficulties.  Therefore, the preponderance of 
the evidence establishes that the symptoms do not meet the 
criteria for an increased rating.  Additionally, there is no 
additional muscle damage or pain other than that contemplated 
by the currently assigned 10 percent rating.

Additionally, the provisions of DeLuca v. Brown, 8 Vet. App. 
202 (1995), have been considered, and functional limitations 
have been taken into consideration in evaluating the rating 
assigned.  The veteran has complained of functional loss of 
the left hand due to pain, fatigue, and swelling on extended 
use.  At the December 1999 VA examination, it was noted that 
the muscle symptoms of the left hand condition were 
subjective with few objective factors being present.  

Further, there is no evidence that the veteran's scar related 
to the service connected postoperative injury of the left 
hand (minor) is poorly nourished with repeated ulceration or 
is tender and painful on objective demonstration, as at the 
December 1999 VA examination there were no complaints 
referable to the scar and it was noted that it was well 
healed and non adherent to the underlying tissue.  Therefore, 
there is no showing that a compensable rating is warranted 
for the scar related to the service connected postoperative 
injury of the left hand (minor).  See Esteban; 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2000).

Thus, again, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating.


ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a left hand injury (minor) is 
denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

